608 F.3d 1117 (2010)
Fernando BELMONTES, Petitioner-Appellant,
v.
Robert WONG, for the California State Prison at San Quentin, Respondent-Appellee.
No. 01-99018.
United States Court of Appeals, Ninth Circuit.
June 16, 2010.
Eric S. Multhaup, Mill Valley, CA, Christopher H. Wing, Sacramento, CA, for Petitioner-Appellant.
Before STEPHEN REINHARDT, DIARMUID F. O'SCANNLAIN and RICHARD A. PAEZ, Circuit Judges.

ORDER
We have reviewed the briefs filed by the parties following the Supreme Court's issuance of its opinion dated November 16, 2009 in Wong v. Belmontes. In light of that opinion, we are compelled to affirm the district court's order denying the writ of habeas corpus.
AFFIRMED.